Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2008/0141459 to Hamberg et al.  
Claims 1, Hamberg discloses a patient support apparatus comprising a frame 12; 
a plurality of wheels 23; a support surface 22 supported by the frame and adapted to support a patient thereon; a plurality of components for carrying out a plurality of functions of the patient support apparatus; a battery 36 for powering the plurality of components; a display (34,86,88120,550,586); and a control system 30 adapted to monitor a charge state of the battery and to display a first and second indication (via LED’s or stacked bars) on the display, the first indication capable of indicating a first relationship of the charge state of the battery to a first set of the components and the second indication capable of indicating a second relationship of the charge state of the battery to a second set of the components [0069][0075][0103][0109](fig. 6-7,10,16-19).


Claim 2, Hamberg discloses the patient support apparatus wherein the first set of components includes a motor 24 for driving a first one of the wheels and the second set of components includes an actuator 18 for changing a height of the support surface [0053][0054].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0141459 to Hamberg et al. in view of U.S. Pub. No. 2013/0231894 to Paakkonen et al.
Claims 3-10 Hamberg discloses the patient support, wherein patient support apparatus includes a propulsion system adapted to be activated by a user, and the control system is capable of displaying the first indication when the propulsion system is activated and capable of displaying the second indication when the propulsion system is not activated [0064][0065][0068], but is silent to the indication providing estimated use.  Paakkonen discloses computer program capable of indicating the estimated time of use and percentage of stored energy of a plurality of different devices of a display [Abstract][0006]-[0015][0043][0054].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ the program and display as taught by Paakkonen with the patient support of Hamberg yielding predictable results that provide an estimation of the use and performance of the battery for powering the devices such as the drive motor and actuator of Hamberg.  With regards to the estimation of use being comprised of distance, number of times the height of the support is changed, number of motion cycles selecting from a plurality of expressions of use is considered an obvious modification is considered obvious and it would have been obvious for one having ordinary skill in the art at the time of the invention to select an indication of use as stated above yielding predictable results that provide an equivalent and alternative expression of use for the user of the patient support to estimate the performance of the battery while using the patient support.   
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0141459 to Hamberg et al. in view of U.S. Pub. No. 2013/0231894 to Paakkonen et al., and further in view of U.S. Pub. No. 2014/0094997 to Hyde.  [0069][0116]
Claim 11, Hamberg, as modified, discloses the patient support apparatus wherein the patient support apparatus includes a propulsion system and the first indication indicates an estimated use before the battery should be recharged, but is silent to a map.  Hyde discloses a module that is capable of mapping a portion of a healthcare facility, wherein the map is marked to graphically identify which locations lie within the estimated distance [0069][0116].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a mapping module as taught by Hyde yielding predictable results that provide navigation for the patient support.


Allowable Subject Matter
Claims 15-20 allowed.
Claims 12-14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673